 

EXHIBIT 10.12

 

2001 CAF HOLDINGS, INC.

 

MANAGEMENT STOCK PURCHASE PLAN

 

 



--------------------------------------------------------------------------------

 

TABLE OF CONTENTS

 

Page

 

1.

  

TITLE AND PURPOSE

  

1

2.

  

ADMINISTRATION

  

1

3.

  

CAPITAL STOCK RESERVED FOR THIS PLAN

  

1

4.

  

LIMITATION ON ISSUANCE OF SHARES

  

2

5.

  

PURCHASED SHARES

  

2

6.

  

REPURCHASE OF SHARES

  

2

7.

  

RESTRICTIONS ON TRANSFER OF SECURITIES

  

4

8.

  

ADDITIONAL RESTRICTIONS ON TRANSFER

  

4

9.

  

SALE OF THE COMPANY

  

5

10.

  

ADDITIONAL PROVISIONS

  

7

11.

  

AMENDMENT

  

7

12.

  

TERMINATION

  

8

13.

  

DEFINITIONS

  

8

14.

  

INDEMNIFICATION

  

10

 

 

-i-



--------------------------------------------------------------------------------

 

CAF HOLDINGS, INC. 2001

MANAGEMENT STOCK PURCHASE PLAN

 

1.    Title and Purpose.    This plan shall be known as the 2001 CAF Holdings,
Inc. Management Stock Purchase Plan (as amended, supplemented or restated from
time to time, this “Plan”). This Plan is intended to promote the long-term
growth and profitability of CAF Holdings Inc., a Virginia corporation (the
“Company”), by providing those persons who are involved in the Company’s or its
Subsidiaries’ growth with an opportunity to acquire an ownership interest in the
Company, thereby encouraging such persons to contribute to and participate in
the success of the Company and its Subsidiaries and to remain in the Company’s
or its Subsidiaries’ employ. Under this Plan, the Company may issue and sell
shares of its Common Stock and Preferred Stock (the “Shares”), to those eligible
employees, directors, officers, consultants, and advisors of the Company or its
Subsidiaries as the Compensation Committee of the Board of Directors (the
“Committee”) may select and approve from time to time (each a “Participant”).
The Board has adopted this Plan. Capitalized terms used and not otherwise
defined herein have the meanings ascribed to such terms in Section 13 of this
Plan.

 

2.    Administration.    The Plan shall be administered by the Committee. The
Committee shall have full power, on behalf of the Company, to: (a) construe and
interpret this Plan and each Subscription Agreement; (b) establish and amend
rules for the administration of this Plan; (c)issue Shares, and authorize the
Company to enter into Subscription Agreements under this Plan; (d) correct any
defect or omission and reconcile any inconsistency in this Plan or in any
Subscription Agreements, as applicable, to the extent the Committee deems
desirable to carry into effect this Plan or the terms of the Subscription
Agreements, respectively; and (e) determine who is eligible to be a Participant
hereunder. The Committee may act by a majority of a quorum present at a meeting
or by an instrument executed by a majority of its members. All actions taken and
decisions made by the Committee pursuant to this Plan shall be binding and
conclusive on all persons interested in this Plan. The validity, construction
and effect of this Plan and any rules and regulations relating to this Plan
shall be determined in accordance with applicable federal and state laws and
rules and regulations promulgated pursuant thereto. No member of the Committee
and no officer of the Company shall be liable for any action taken or omitted to
be taken by such member, by any other member of the Board, or by any officer of
the Company in connection with the performance of duties under this Plan, except
for such person’s own willful misconduct or as expressly provided by statute.
All expenses associated with the administration of the Plan shall be borne by
the Company.

 

3.    Capital Stock Reserved for this Plan.    An aggregate of 3,000 shares of
Common Stock and 2,000,000 shares of Preferred Stock shall be reserved for
issuance under this Plan, subject to appropriate adjustment by the Committee in
the event of a reorganization, recapitalization, stock split, stock dividend,
combination of shares, merger, consolidation or other change in the Company’s
capital stock. In order to prevent the dilution or enlargement of rights of
Common Stock and Preferred Stock issued or sold under this Plan generally, in
the event of a reorganization, recapitalization, stock split, stock dividend,
combination of shares, merger, consolidation or other change in the Common Stock
or Preferred Stock, the Committee may make appropriate changes in the number of
shares of Common Stock and Preferred Stock covered by Subscription Agreements
and the prices specified therein.

 



--------------------------------------------------------------------------------

4.    Limitation on Issuance of Shares.    The Company shall not issue or sell a
greater number of shares of Common Stock or Preferred Stock pursuant to this
Plan than is contemplated by Section 3 without the requisite approval of the
Board in accordance with Section 11.

 

5.    Shares.

 

(a)    Issuance of Shares.    The Committee shall have the right and power to
issue and sell Common Stock and Preferred Stock to any Participant at any time
prior to the termination of this Plan, in such quantity, at such price, on such
terms and subject to such conditions as are consistent with this Plan and
established by the Committee. The shares of Common Stock and Preferred Stock
issued to each Participant shall be subject to all of the terms and conditions
contained in this Plan, except as to any Participant to the extent otherwise set
forth in a Subscription Agreement between the Company and such Participant. Upon
the termination of any Participant’s employment with any of the Company and its
Subsidiaries, the Company shall have the right to repurchase from such
Participant and his or her transferees, pursuant to the terms and conditions set
forth in Section 6 and such additional terms and conditions as may be approved
by the Committee, all of the Shares originally issued to such Participant.
Except for issuances pursuant to Section 6(g), if any of the Shares are
repurchased by the Company or any of its Subsidiaries pursuant to Section 6,
such Shares shall not again be available for issuance and sale under this Plan.

 

(b)    Written Agreements.    As a condition to the purchase of any Shares by
any Participant under this Plan, each Participant shall enter into a
Subscription Agreement, and the Participant’s ownership of, ability to transfer,
and other rights and obligations with respect to, such securities shall be
subject to the terms and conditions set forth in this Plan, such Subscription
Agreement and the Articles of Incorporation.

 

6.    Repurchase of Shares.

 

(a)    Repurchase Option.    If a Participant ceases to be employed by any of
the Company and its Subsidiaries for any reason, including upon such
Participant’s death, Disability, resignation or termination with or without
Cause, all Shares in respect of such Participant, whether held by such
Participant or any other Person to whom such Participant’s Shares have been
transferred, will be subject to repurchase by the Company pursuant to the terms
and conditions set forth in this Section (the “Repurchase Option”).

 

(i)    Termination Without Cause; Death or Disability; Resignation.    If a
Participant’s employment with any of the Company and its Subsidiaries terminates
as a result of: (A) a termination without Cause; (B) death or Disability; (C)
Participant’s resignation; or (D) any reason not covered by Section 6(a)(ii)
below, then the Company may elect to purchase all or any portion of such
Participant’s Shares at a price per share equal to the Fair Market Value thereof
as of the Termination Date.

 

- 2 -



--------------------------------------------------------------------------------

 

(ii)    Termination with Cause.    If a Participant’s employment with any of the
Company and its Subsidiaries terminates with Cause, then the Company may elect
to purchase all or any portion of such Participant’s Shares at a price per share
equal to the lesser of Fair Market Value thereof as of the Termination Date and
the Original Cost.

 

(b)    Repurchase Procedures.    After termination of a Participant’s employment
with any of the Company and its Subsidiaries for any reason, the Company may
elect to exercise the right to repurchase all or any portion of such
Participant’s Shares (in the amounts and for the prices set forth in Sections
6(a)(i) and 6(a)(ii)) pursuant to the Repurchase Option by delivering written
notice (the “Repurchase Notice”) to such Participant or any other holders of
such Participant’s Shares at any time prior to the expiration of the 90 day
period commencing on the Termination Date. The Repurchase Notice shall set forth
the number of Shares to be acquired from such Participant and such other
holder(s), the aggregate consideration to be paid for such shares and the time
and place for the closing of the transaction. The number of Shares to be
repurchased by the Company shall first be satisfied to the extent possible from
the Shares held by such Participant at the time of delivery of the Repurchase
Notice. If the number of Shares then held by such Participant is less than the
total number of Shares the Company has elected to purchase, then the other
holders thereof shall sell to the Company the remaining Shares elected to be
purchased, pro rata from such holders according to the number of Shares held by
each such holder at the time of delivery of such Repurchase Notice (determined
as close as practical to the nearest whole number of shares).

 

(c)    Closing.    The closing of the transactions contemplated by this Section
6 will take place on the date designated by the Company in the Repurchase
Notice, which date will not be more than 60 days after the delivery of the
Repurchase Notice. At its option, the Company will pay for the Shares to be
purchased pursuant to the Repurchase Option by, (A) delivery of a check payable
to the holder(s) of such Shares; or (B) where permitted by applicable law,
delivery of a subordinated note or notes payable in up to three (3) equal annual
installments, with the first installment due on the first anniversary of the
closing of such purchase, and bearing interest (payable quarterly in cash or, at
the Company’s election, in additional notes of the same tenor) at a rate per
annum equal to the prime rate as published in The Wall Street Journal from time
to time, or (C) any combination of (A) and (B) in the aggregate amount of the
purchase price for such Shares. In addition, the Company may pay the purchase
price for such Shares by offsetting amounts outstanding under any indebtedness
or obligations owed by the applicable Participant to the Company or any of its
Subsidiaries. Any obligations of the Company under any notes issued by the
Company pursuant to this Section 6(c) shall be subject to any restrictive
covenants to which the Company is subject at the time of such purchase. The
Company will receive customary representations and warranties from the
applicable Participant and any other selling holders of Shares regarding the
sale of the applicable Shares, including but not limited to the representation
that such seller has good and marketable title to such Shares to be transferred,
free and clear of all liens, claims and other encumbrances.

 

- 3 -



--------------------------------------------------------------------------------

 

(d)    Restrictions on Repurchase.    Notwithstanding anything to the contrary
contained in this Plan or any applicable Subscription Agreement, all repurchases
of Shares by the Company shall be subject to applicable restrictions contained
in the Virginia Stock Corporation Act and in the Company’s and its Subsidiaries’
debt and equity financing agreements. If any such restrictions prohibit the
repurchase of Shares hereunder that the Company is otherwise entitled to make,
the time periods in this Section 6 with respect to such repurchase shall be
suspended until the Company is permitted to do so under such restrictions or
until such restrictions lapse, so that the Company shall be entitled to
thereafter exercise its rights under this Section 6.

 

(e)    Termination of Repurchase Option.    The Repurchase Option described in
Section 6(a)(i) shall terminate upon an Initial Public Offering.

 

(f)    California Residents.    In order to comply with applicable California
state law, this Section 6 shall be amended for all Participants who are
California residents as set forth in the Supplement attached to the Subscription
Agreement for each Participant who is a California resident.

 

(g)    Issuance in Connection with Repurchase Option.    No later than 45 days
following the Company’s exercise of a Repurchase Option, the Company may, in
accordance with the terms of the Plan (including, without limitation, the
approval of the Committee), issue a number of Shares to one or more of the
Company’s executive officers (who shall have been designated by the Company’s
chief executive officer) not to exceed, in the aggregate, the number of Shares
repurchased by the Company pursuant to such Repurchase Option. Notwithstanding
anything in this Section 6(g) to the contrary, the price that such executive
officers shall pay for the Shares purchased pursuant to this Section 6(g) shall
equal the price that the Company paid in connection with the exercise of its
Repurchase Option.

 

7.    Restrictions on Transfer of Securities.    Participants under this Plan
may not sell, pledge, assign or otherwise directly or indirectly dispose of
(“Transfer”) any interest in any Shares except pursuant to a Public Sale or the
provisions of Sections 6 or 9 (“Exempt Transfers”) and except pursuant to
applicable laws of descent and distribution; provided, the restrictions
contained in this Section shall continue to be applicable to all Shares after
any Transfer pursuant to the laws of descent and distribution and after the
transferees of such Shares have agreed in writing delivered to the Company prior
to such Transfer to be bound by the provisions of this Agreement. Any Transfer
or attempted Transfer in violation of this Section shall be void.

 

8.    Additional Restrictions on Transfer.

 

(a)    Restrictive Legend.    All certificates representing the Shares shall
bear the following legend in addition to any legend required by applicable state
law:

 

THE SECURITIES EVIDENCED BY THIS CERTIFICATE HAVE BEEN ACQUIRED FOR INVESTMENT
AND HAVE NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933 (THE “SECURITIES
ACT”) IN RELIANCE ON CERTAIN EXEMPTIONS CONTAINED THEREIN, OR

 

-4-



--------------------------------------------------------------------------------

 

UNDER THE SECURITIES ACT OF ANY STATE (THE “STATE ACTS”) IN RELIANCE ON CERTAIN
EXEMPTIONS CONTAINED THEREIN. THESE SECURITIES MAY NOT BE SOLD, TRANSFERRED OR
OTHERWISE DISPOSED OF EXCEPT IN A TRANSACTION (a) REGISTERED UNDER THE
SECURITIES ACT OR EXEMPT FROM REGISTRATION THEREUNDER AND REGISTERED UNDER THE
APPLICABLE STATE ACTS OR EXEMPT FROM REGISTRATION THEREUNDER, OR (b) OTHERWISE
IN COMPLIANCE WITH THE SECURITIES ACT AND THE APPLICABLE STATE ACTS. THE
SECURITIES REPRESENTED BY THIS CERTIFICATE ARE ALSO SUBJECT TO ADDITIONAL
RESTRICTIONS ON TRANSFER, CERTAIN REPURCHASE OPTIONS AND CERTAIN OTHER
AGREEMENTS SET FORTH IN THE 2001 CAF HOLDINGS, INC. MANAGEMENT STOCK PURCHASE
PLAN, A COPY OF WHICH MAY BE OBTAINED BY THE HOLDER HEREOF AT THE COMPANY’S
PRINCIPAL PLACE OF BUSINESS WITHOUT CHARGE.

 

(b)     Holdback Agreement.    Each holder of Shares may not effect any public
sale or distribution (including sales pursuant to Rule 144) of equity securities
of the Company, or any securities, options or rights convertible into or
exchangeable or exercisable for such securities, during the seven days prior to
and the 180-day period beginning on the effective date of any underwritten
registered public offering, unless the underwriters managing the registered
public offering otherwise agree.

 

(c)    Opinion of Counsel.    Participants may not Transfer any Shares (except
pursuant to an effective registration statement under the Securities Act)
without first delivering to the Company an opinion of counsel reasonably
acceptable in form and substance to the Company that registration under the
Securities Act or any applicable state securities law is not required in
connection with such Transfer. The Committee may waive this requirement in
respect of any Transfer without waiving this requirement in respect of any other
Transfer.

 

9.     Sale of the Company.

 

(a)     Approved Sale.    If the Required Sponsors approve a Sale of the Company
(an “Approved Sale”), each Participant (and any other holders of Shares) shall
vote for, consent to and shall not object to or otherwise impede consummation of
the Approved Sale.

 

(b)     Required Actions.    If the Approved Sale is structured as: (i) a merger
or consolidation, each Participant (and each other holder of Shares) shall vote
his or her Shares to approve such merger or consolidation, whether by written
consent or at a shareholders’ meeting (as requested by the Required Sponsors),
and shall waive all dissenter’s rights, appraisal rights and similar rights in
connection with such merger or consolidation; (ii) a sale of stock, each
Participant (and any other holders of Shares) shall agree to sell, and shall
sell, all of his or her Shares on the terms and conditions approved by the
Required Sponsors; or (iii) a sale of assets, each Participant (and any other
holders of Shares) shall vote his or her Shares to approve such sale and any
subsequent

 

-5-



--------------------------------------------------------------------------------

liquidation of the Company or other distribution of the proceeds therefrom,
whether by written consent or at a shareholders’ meeting (as requested by the
Required Sponsors). In furtherance of the foregoing, each Participant (and each
other holder of Shares) shall take all necessary or desirable actions reasonably
requested by the Required Sponsors in connection with the consummation of the
Approved Sale and each Participant (and each other holder of Shares) shall enter
into such indemnities and agreements, as required by the Required Sponsors
(subject to Section 9(c)), including without limitation, shall execute the
applicable purchase agreement, and shall vote all Shares to approve such
transaction.

 

(c)    Representations and Warranties.    In any Approved Sale, (i) each
Participant (and each other holder of Shares) shall be obligated to make
representations and warranties as to such holder’s title to and ownership of
Shares, authorization, execution and delivery of relevant documents by such
holder, enforceability of relevant agreements against such holder and other
matters relating to such holder, to enter into covenants in respect of a
Transfer of such holder’s Shares as necessary or desirable for such Approved
Sale and to enter into indemnification obligations with respect to the
foregoing, in each case to the extent that each of the Required Sponsors is
similarly obligated; provided, no holder of Shares shall be obligated to enter
into indemnification obligations with respect to any of the foregoing to the
extent relating to the breach by any other holder of the Shares of any such
other holder’s representations or warranties or other obligations; and (ii) in
no event shall any holder of Shares be liable in respect of any indemnity
obligations pursuant to any Approved Sale in an aggregate amount in excess of
the total consideration payable to such holder in such Approved Sale.

 

(d)    Conditions to Participant’s Obligations.    The obligations of each
Participant (and any other holders of Shares) with respect to an Approved Sale
are subject to the satisfaction of the following conditions: (i) upon the
consummation of the Approved Sale, each holder of Shares will receive the same
form of consideration and the same portion of the aggregate consideration that
such holder of Shares would have received if such aggregate consideration had
been distributed by the Company in complete liquidation pursuant to the rights
and preferences set forth in the Articles of Incorporation as in effect
immediately prior to such Approved Sale; and (ii) if any holder of Shares is
given an option as to the form and amount of consideration to be received, each
holder of Shares will be given the same option.

 

(e)    Expenses of Approved Sale.    Each Participant (or any other holder of
Shares) shall bear its pro rata share (as if such expenses reduced the aggregate
proceeds available for distribution as contemplated by Section 9(d) of the costs
of any sale of Shares pursuant to an Approved Sale to the extent such costs are
incurred for the benefit of all holders of Shares and are not otherwise paid by
the Company or the acquiring party. For purposes of this Section 9(e), costs
incurred in exercising reasonable efforts to take all necessary actions in
connection with the consummation of an Approved Sale in accordance with Section
9(a) shall be deemed to be for the benefit of all holders of Shares. Costs
incurred by any holder of Shares on its own behalf will not be considered costs
of the transaction hereunder and will be the responsibility of such holder.

 

- 6 -



--------------------------------------------------------------------------------

 

10.    Additional Provisions.

 

(a)    Listing, Registration and Compliance with Laws and Regulations.    All
Shares issued pursuant to this Plan shall be subject to the requirement that if
at any time the Committee shall determine, in its sole discretion, that the
listing, registration or qualification upon any securities exchange or under any
state or federal securities or other law or regulation of such Shares, or the
consent or approval of any governmental regulatory body, is necessary or
desirable as a condition to or in connection with such issuance, no other Shares
be issued unless such listing, registration, qualification, consent or approval
shall have been effected or obtained free of any conditions not acceptable to
the Committee. The recipient of such Shares will supply the Company with such
certificates, representations and information as the Company shall request and
shall otherwise cooperate with the Company in obtaining such listing,
registration, qualification, consent or approval. If the Company, as part of an
offering of securities or otherwise, finds it desirable because of federal or
state regulatory requirements to reduce the period during which any Shares may
be issued, the Committee may, in its discretion and without the holders’
consent, so reduce such period on not less than 10 days’ written notice to the
holders thereof. Nothing contained herein shall obligate the Company to register
any Common Stock, Preferred Stock or other securities under any federal or state
securities laws.

 

(b)    Taxes.    The Company shall be entitled, if the Company deems it
necessary or desirable, to withhold (or secure payment from a Participant in
lieu of withholding) the amount of any withholding or other tax due with respect
to any amount payable and/or shares issuable under this Plan, and the Company
may defer such payment or issuance unless indemnified to its satisfaction.

 

(c)    No Right to Employment Conferred.    Nothing in this Plan or (in the
absence of an express provision to the contrary) in a Subscription Agreement
shall confer on any Participant any right to continue in the employment of the
Company or its Subsidiaries or interfere in any way with the right of the
Company or its Subsidiaries to terminate such Participant’s employment at any
time for any reason or to continue such Participant’s present (or any other)
rate of compensation.

 

(d)    Securities Compliance.    The Company’s securities shall be offered under
this Plan pursuant to the exemption from the registration requirements of the
Securities Act provided by Rule 701 promulgated by the Securities and Exchange
Commission, in that any and all of the Company’s securities offered or issued
under this Plan are so offered or issued as part of the compensation and
incentive arrangements between the Company and the Participants, and that no
such offer or issuance shall be made for capital raising purposes.

 

11.    Amendment.    At any time the Board may make such additions or amendments
as it deems advisable under this Plan, including increasing the maximum number
of shares of Common Stock and Preferred Stock issuable hereunder except that it
may not, without further approval by the Company’s shareholders and the
requisite approval of the Board, change the class of employees to whom Shares
may be issued and sold under this Plan.

 

-7-



--------------------------------------------------------------------------------

 

12.    Termination.    The Board shall have the right and power to terminate
this Plan at any time. If it is not earlier terminated by the Board, this Plan
shall terminate on July 1, 2011. No Shares shall be issued under this Plan after
this Plan’s termination, but the termination of this Plan shall not have any
other effect.

 

13.    Definitions.    As used in this Plan, the following terms shall have the
meanings set forth below:

 

“Affiliate” of a Person means any other person, entity or investment fund
controlling, controlled by or under common control with the Person and, in the
case of a Person which is a partnership, any partner of the Person.

 

“Articles of Incorporation” means the Company’s Articles of Incorporation in
effect at the time as of which any determination is being made.

 

“Board” means the Board of Directors of the Company.

 

“Cause” means (i) the commission of a felony or a crime involving moral
turpitude or the commission of any other act or omission involving dishonesty,
disloyalty or fraud, (ii) conduct that brings or is reasonably likely to bring
the Company or its subsidiaries into public disgrace or disrepute, (iii) failure
to perform duties as reasonably directed by the Board (which failure is not
cured within 10 days after notice thereof to Participant by the Board); (iv)
gross negligence or willful misconduct with respect to the Company or any of its
subsidiaries; or (v) any breach of the Participant’s Subscription Agreement or
the terms of this Plan.

 

“Committee” shall mean the Compensation Committee of the Board, or such other
committee of the Board that the Board may designate to administer this Plan, or,
if the Board has not designated a committee to administer this Plan, the Board
in its entirety.

 

“Common Stock” shall mean the Company’s common stock, no par value, or, in the
event that the outstanding common stock is hereafter changed into or exchanged
for different stock or securities of the Company, such other stock or
securities.

 

“Disability” shall mean Participant’s inability, due to illness, accident,
injury, physical or mental incapacity or other disability, to carry out
effectively Participant’s duties and obligations to the Company or its
Subsidiaries or to participate effectively and actively in the management of the
Company or its Subsidiaries for a period of at least 90 consecutive days or for
shorter periods aggregating at least 120 days (whether or not consecutive)
during any twelve-month period, as determined in the reasonable judgment of the
Committee.

 

“Fair Market Value” of the Common Stock or other property shall be determined by
the Committee; provided that, for purposes of Section 6 of this Plan, in no
event will the Fair Market Value of any shares of Preferred Stock exceed the
liquidation value thereof plus accrued but unpaid dividends thereon (as set
forth in the Articles of Incorporation).

 

-8-



--------------------------------------------------------------------------------

 

“Independent Third Party” means any Person who: (i) immediately prior to the
contemplated transaction does not own in excess of 5% of the Common Stock on a
fully diluted basis (a “5% Owner”); (ii) neither before nor immediately after
the contemplated transaction is controlling, controlled by or under common
control with any such 5% Owner; and (iii) is not the spouse or descendent (by
birth or adoption) of any such 5% Owner or a trust for the benefit of such 5%
Owner and/or such other Persons.

 

“Initial Public Offering” means an initial public offering of the Common Stock
pursuant to an offering registered under the Securities Act.

 

“Original Cost” means the price paid for Common Stock or Preferred Stock, as
applicable, by a Participant pursuant to a Subscription Agreement.

 

“Person” means an individual, a partnership, a corporation, a limited liability
company, an association, a joint stock company, a trust, a joint venture, an
unincorporated organization or a governmental entity or any department, agency,
or political subdivision thereof.

 

“Preferred Stock” means shares of the Company’s Class A Preferred Stock, no par
value, or, in the event that the outstanding Class A Preferred Stock is
hereafter changed into or exchanged for different stock or securities of the
Company, such other stock or securities.

 

“Public Sale” means any sale of Shares to the public pursuant to an offering
registered under the Securities Act or to the public through a broker, dealer or
market maker pursuant to the provisions of Rule 144 adopted under the Securities
Act.

 

“Required Sponsors” at any time means the holders of at least 66% of the Sponsor
Shares.

 

“Sale of the Company” means the sale of the Company to an Independent Third
Party or group of Independent Third Parties pursuant to which such party or
parties acquire: (i) capital stock of the Company possessing the voting power to
elect a majority of the Board (whether by merger, consolidation or sale or
transfer of the Company’s capital stock); or (ii) all or substantially all of
the assets of the Company determined on a consolidated basis.

 

“Securities Act” means the Securities Act of 1933, as amended from time to time.

 

“Sponsors” shall mean OCM Principal Opportunities Fund II, L.P. and BancAmerica
Capital Investors II, L.P.

 

“Sponsor Shares” means: (i) any Common Stock or Class B Preferred Stock, no par
value, acquired by the Sponsors; (ii) any securities of the Company otherwise
held from time to time by the Sponsors; and (iii) any securities issued or
issuable directly or indirectly with respect to the Sponsor Shares referred to
in clause (i) by way of dividend or split or in connection with a combination of
shares, recapitalization, merger, consolidation or other reorganization,
provided that the Sponsor Shares shall continue to

 

–9–



--------------------------------------------------------------------------------

 

be Sponsor Shares only so long as such shares are owned by a Sponsor or any
Affiliate of a Sponsor.

 

“Subscription Agreement” means that written agreement signed by a Participant
and the Company relating to the purchase of Common Stock and Preferred Stock by
a Participant pursuant to this Plan.

 

“Subsidiary” means any corporation in which the Company owns, directly or
indirectly, stock possessing 50% or more of the total combined voting power.

 

“Termination Date” for any Participant means the date on which such Participant
ceases to be employed by the Company or any of its Subsidiaries for any reason,
including upon such Participant’s death, Disability, resignation or termination
with or without Cause.

 

14.    Indemnification.    In addition to such other rights of indemnification
as they may have as members of the Board, the members of the Board and the
members of the Committee shall be indemnified by the Company against all costs
and expenses reasonably incurred by them in connection with any action, suit, or
proceeding to which they or any of them may be party by reason of any action
taken or failure to act under or in connection with this Plan, and against all
amounts paid by them in settlement thereof (provided such settlement is approved
by independent legal counsel selected by the Company) or paid by them in
satisfaction of a judgment in any such action, suit or proceeding; provided that
any such Board or Committee member shall be entitled to the indemnification
rights set forth in this Section only if such member has acted in good faith and
in a manner that such member reasonably believed to be in, or not opposed to,
the best interests of the Company and, with respect to any criminal action or
proceeding, had no reasonable cause to believe that such conduct was unlawful,
and further provided that upon the institution of any such action, suit, or
proceeding a Board or Committee member, as applicable, shall give the Company
written notice thereof and an opportunity, at its own expense, to handle and
defend the same before such Board or Committee member undertakes to handle and
defend it on his or her own behalf.

 

-10-